                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 SIGRID LEE GIES                                    Civil No. 3:17-cv-01756-MC

        Plaintiff,
                                                     ORDER TO PAY
        vs.,                                         EAJA FEES

  COMISSIONER SOCIAL
        SECURITY
  Defendant.



McShane, District Court Judge:

       Following my review of Plaintiff’s Motion and supporting documentation, and after

       consideration of Defendant’s response, and pursuant to the Equal Access to Justice

       Act, 28 U.S.C. § 2412, $ 14, 828.24 is awarded to Plaintiff in care of her attorney, Nancy

       J. Meserow, and the check for EAJA fees shall be made payable to Nancy J. Meserow,

       based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney Nancy J.

       Meserow, subject to the satisfaction of Plaintiff's debts, if any, under Astrue v. Ratliff, 130

       S. Ct. 2521 (2010); and in addition, Plaintiff is awarded $10.00 for postage expenses, and

       $5.00 in photocopying costs pursuant to 28 U.S.C. 1920. Any check issued for EAJA

       fees or for costs and expenses shall be sent to Plaintiff in care of her attorney, Nancy J.

       Meserow, at her office, located at the following address:

       Law Office of Nancy J. Meserow
       7540 SW 51st Ave.
       Portland, OR
       97219.


ORDER to pay EAJA fees– 3:18-cv-00185-MO                                                      Page 1
       IT IS SO ORDERED.

       DATED this 8th day of July, 2019.



                                           s/Michael J. McShane           _
                                           MICHAEL J. McSHANE
                                           UNITED STATES DISTRICT JUDGE




ORDER to pay EAJA fees– 3:18-cv-00185-MO                                      Page 2
